GrANTT, P. J.
The petitioner was charged with the murder of Elmer Hays, in Pulaski county, on November 30, 1892. He was arrested and a preliminary examination had before John McDonald, Esq., a justice of the peace, and was committed to jail to await the action ■of the grand jury, without bail. Application was made to the judge of the circuit court for bail and refused.
The case is submitted to us upon the evidence heard at the preliminary trial. The defendant there •offered no evidence whatever. It would be unwise for *570us to discuss the evidence in advance of a trial in the circuit court, and we simply decline bail upon the facts presented to us, because without any explanation or extenuation, we have arrived at the same conclusion, that the justice of the peace and circuit judge reached. Bail denied.
All concur.